Citation Nr: 0419361	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety, depression, and schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to September 
1965.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the RO.  Although the 
veteran requested a hearing before a traveling member of the 
Board of Veterans' Appeals, the record shows that he failed 
to report to his December 2003 hearing.  As there is no 
evidence that there was good cause for his failure to report, 
or that he contacted the RO in advance to reschedule, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record indicates that the veteran is in receipt 
of Social Security Disability (SSD) income, as well as 
worker's compensation.  The SSD decision and the underlying 
medical evidence on which it is based should be sought, and 
the veteran should be asked for what condition he is 
receiving worker's compensation benefits.  

Additionally, both the veteran (in September 2001) and his 
accredited representative (June 2004 Written Brief 
Presentation) have requested that he be afforded a VA medical 
examination.  His representative also contends that a VA 
medical examination is required pursuant to 38 C.F.R. 
§ 3.303(d) (2003).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, redefined VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under the VCAA, VA shall 
obtain an examination or opinion, when one is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  

VA regulations further provide that:  

A medical examination or medical opinion 
is necessary if the information and 
evidence of record does not contain 
sufficient competent medical evidence to 
decide the claim, but:

(A) Contains competent ...medical evidence 
of a current diagnosed disability...;

(B) Establishes that the veteran suffered 
an event, injury or disease in service, ... 
; and

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service. . .  .

38 C.F.R. § 3.159(c)(4)(i) (2003).  

Additionally, "[p]aragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service."  38 C.F.R. § 3.159(c)(4)(ii)(2003).

In this case, the veteran has multiple current diagnoses, and 
was assessed with what was described as either an emotional 
or personality disorder in service, for which he was 
discharged.  

His representative argues that the recently submitted PUBMED 
line Internet information, offered to show the delay in onset 
between first manifestation and first diagnosis of 
schizophrenia, is some evidence showing that the veteran's 
in-service condition was the first manifestation of his 
current schizophrenia, first diagnosed in June 1975.  

The Board also notes additional medical evidence suggesting 
that the veteran's military service may have aggravated a 
pre-service disorder.  Thus, there appears to be evidence of 
record satisfying 38 C.F.R. § 3.159 requirements for a VA 
examination or opinion in this case.  However, none has been 
conducted.  

Thus, additional development is required.  

Accordingly, the case is REMANDED for:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

Ask the veteran from which job, and for 
what disabilities, he is receiving 
Worker's Compensation.  Obtain those 
records if they relate to mental or 
psychiatric disorders.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a 
Mental Disorders examination by an 
appropriate specialist, to determine 
etiology and date of onset of extant 
mental disorders, and to clarify the 
veteran's current disability picture.  
The claims folder must be made available 
to the examiner for review prior to the 
examiner rendering the opinions requested 
below.  

The examiner should reconcile the various 
diagnoses, or opine as to whether the 
veteran has multiple psychiatric 
diagnoses.  

Next, after considering the evidence in 
the claims file and after examining the 
veteran, the examiner should provide an 
opinion on whether the veteran has any 
current psychiatric disability that is 
either due to, or was aggravated by, his 
active service from July 1964 to 
September 1965. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, ensuring that the examination 
report answers the questions posed.  If 
not, return for corrective action.  
Readjudicate the claim, and provide the 
appellant and representative, if any, 
with a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




